DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-14 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 1/5/2021, and 6/11/2021 and have been reviewed by the Examiner.
Information Disclosure Statement
The information disclosure statement filed 1/05/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Additionally, the two PGPub documents cited in the 1/5/2021 IDS are both missing a zero in their document numbers and are not currently valid US Patent documents
Drawings
The drawings are objected to because figures 1-8, and 10-25 contain figures that utilize grayscale shading, per 37 C.F.R. 1.84(m) and section 608.02 IV of the MPEP, the shading of figures must not reduce the legibility of the figures. The examiner believes that the shading in these figures would reduce the legibility of the figures and obscure the details of the system, especially when the figures are reproduced.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 48-1, and 48-2 as seen in figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Elements 48-1, and 48-2 are not listed in the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 states “and constrained-orientation rear rotors”, it is not clear to the examiner how the scope of this limitation differs from the fixed-orientation rotors of claim 13.  The examiner will examine this claim in the same way that claim 13 is examined.  Alternatively, if the applicant is intending to say that the constrained rotors have a variable-orientation, then it is not clear how exactly the system is asymmetric and how it would differ from claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (PGPub #2015/0014475) in view of Bova et al. (US #10,450,062).
Regarding claim 1, Taylor teaches an aircraft, comprising: an airframe (406) having a lifting surface (402); a plurality of modular articulated electric rotors (416, 418, 422, and 424) attached to the airframe (402, 406, 416, and 422 as seen in figure 4B), at least some of the rotors being variable-position rotors having variable orientations based on rotor position signals supplied thereto (Paragraph 68, lines 1-25); a source of electrical power for powering the electric rotors (Paragraph 71, lines 5-13); control circuitry configured and operative to independently control rotor thrust (Paragraph 68, lines 1-25) and rotor orientation of each of the variable-position rotors (Paragraph 68, lines 1-25), relative to the aircraft lifting surface (416, and 422 as seen in figures 7A, and 7B, and Paragraph 68, lines 1-25), to provide for commanded thrust-vectoring maneuvering of the aircraft during vertical takeoff and landing (VTOL) (Paragraph 68, lines 1-25), fixed wing flight (Paragraph 67, lines 1-19), and intermediate transitional states (Paragraph 24, lines 1-6), including maintenance of a desired pose of the lifting surface independent of the rotor orientations when hovering the aircraft in windy conditions (Paragraph 68, lines 1-25); and a flight and navigation control system that automates flight maneuvers autonomously or through human-in-the-loop augmentation (Paragraph 74, lines 1-11) and is capable of maintaining the desired aircraft system pose and position relative to static or dynamic global coordinates that are autonomously or operator defined when the aircraft is executing station keeping, tracking, avoidance, or convergence maneuvers (Paragraph 22, lines 1-4, Paragraph 68, lines 1-25, and Paragraph 71, lines 1-16).  But, Taylor does not teach a longitudinal-thrust engine; the control circuitry configured to control thrust of the longitudinal-thrust engine and that the rotors move relative to the longitudinal thrust engine.
However, Bova does teach a longitudinal-thrust engine (130-2); the control circuitry configured to control thrust of the longitudinal-thrust engine (Column 5, lines 44-47, and Column 5, line 64-Column 6, line 21) and that the rotors move relative to the longitudinal thrust engine (Adding the longitudinal engine of Bova to the system of Taylor would allow the independently controlled rotors of Taylor to move relative to the engine).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a longitudinal engine that is controlled by the controller and which the rotors move relative to the engine because Taylor and Bova are both VTOL aircraft.  The motivation for having a longitudinal engine that is controlled by the controller and which the rotors move relative to the engine is that it helps to improve the forward flight characteristics of the aircraft.

Regarding claim 2, Taylor as modified by Bova teaches the aircraft of claim 1, wherein the variable-position rotors are compound-articulated electric rotors having variable orientations in both pitch and roll based on the rotor position (1, 2, and 5 as seen in figure 3B of Taylor), and wherein the control circuitry provides the independent control of the compound-articulated electric rotors (Paragraph 35, lines 1-9, and Paragraph 68, lines 1-25 of Taylor) to maintain the desired pose of the lifting surface independent of the rotor orientations when hovering the aircraft in crosswind conditions (416, and 422 as seen in figures 7A, and 7B, and Paragraph 68, lines 1-25 of Taylor).
Regarding claim 3, Taylor as modified by Bova teaches the aircraft of claim 2, configured and operative in both a lateral-translation case and a longitudinal-translation case (Paragraph 68, lines 1-25), wherein in the lateral-translation case the rotors are articulated in roll to assist while managing a substantially horizontal attitude of the lifting surface to reduce adverse and variable effects of wind-induced lifting and to maintain control authority (416, and 422 as seen in figures 7A, and 7B, and Paragraph 68, lines 1-25 of Taylor), and wherein in the longitudinal-translation case the rotors are articulated in pitch to assist while managing the substantially horizontal attitude of the lifting surface to reduce adverse and variable effects of wind-induced lifting components and maintain control authority (416, and 422 as seen in figures 7A, and 7B, and Paragraph 68, lines 1-25).
Regarding claim 4, Taylor as modified by Bova teaches the aircraft of claim 1, wherein the control circuitry and flight and navigation control system are co-operative to provide for thrust vectoring propulsion with control in four dimensions (Figure 3B, and Paragraph 26, lines 1-6 of Taylor), including (b) rotor assembly longitudinal tilt-angle (1, and 100 as seen in figure 3B of Taylor), rotor assembly lateral tilt-angle (155 as seen in figure 3B of Taylor), rotor rotational speed (Paragraph 26, lines 1-6 of Taylor), and rotor blade pitch for the rotors (Paragraph 26, lines 1-6 of Taylor).  But Taylor does not teach providing thrust vectoring in two additional dimensions including (a) rotational speed and blade pitch of the longitudinal-thrust engine.
However, Bova does teach providing thrust vectoring in two additional dimensions including (a) rotational speed (Column 5, lines 44-47) and blade pitch of the longitudinal-thrust engine (Column 11, lines 11-40).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the rotational speed and blade pitch of the longitudinal engine be controllable because Taylor and Bova are both VTOL aircraft.  The motivation for having the rotational speed and blade pitch of the longitudinal engine be controllable is that it helps to ensure the stability of the aircraft.
Regarding claim 5, Taylor as modified by Bova teaches the aircraft of claim 4, wherein each of the rotors is independently controlled (1-5 as seen in figure 5 of Taylor, this teaches that the rotors can be both symmetrically and asymmetrically controlled which means that they are independently controllable).
Regarding claim 7, Taylor as modified by Bova teaches the aircraft of claim 1, wherein the lifting surface is formed by wings extending laterally from a central longitudinal fuselage (402, and 406 as seen in figure 4B of Taylor).
Regarding claim 8, Taylor as modified by Bova teaches the aircraft of claim 7, but Taylor does not teach that the horizontal-thrust engine is located on the fuselage and is arranged to provide rearward horizontal thrust.  However, Bova does teach that the horizontal-thrust engine is located on the fuselage (130-2 as seen in figure 1B) and is arranged to provide rearward horizontal thrust (130-2 as seen in figure 1B).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the longitudinal engine attached to the rear of the fuselage because Taylor and Bova are both VTOL aircraft.  The motivation for having the longitudinal engine attached to the rear of the fuselage is that it helps to create a secure connection between the engine and fuselage.
Regarding claim 11, Taylor as modified by Bova teaches the aircraft of claim 1, having a symmetric propulsion configuration including variable- orientation front rotors and variable-orientation rear rotors (416, 422, 428, and 434 as seen in figure 7B of Taylor).
Regarding claim 14, Taylor as modified by Bova teaches the aircraft of claim 1, wherein at least some of the rotors include a variable-pitch mechanism by which the pitch of the rotor propeller is dynamically adjusted to provide a corresponding aspect of flight control (Paragraph 9, lines 1-12, and Paragraph 68, lines 1-25 of Taylor).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (PGPub #2015/0014475) as modified by Bova et al. (US #10,450,062) as applied to claim 4 above, and further in view of Sloan et al. (US #10,562,623).
Regarding claim 6, Taylor as modified by Bova teaches the aircraft of claim 4, but does not teach that the flight and navigation control system includes a model- based controller incorporating a model of the aircraft physical plant for predictive thrust- vectoring control.  However, Sloan does teach that the flight and navigation control system includes a model- based controller incorporating a model of the aircraft physical plant for predictive thrust- vectoring control (Column 1, line 63-Column 2, line 15).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the control system use a model of the aircraft in a predictive thrust vectoring controller because Taylor and Sloan are both VTOL aircraft.  The motivation for having the control system use a model of the aircraft in a predictive thrust vectoring controller is that it allows the system to more precisely control its motion in changing conditions.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (PGPub #2015/0014475) as modified by Bova et al. (US #10,450,062) as applied to claim 1 above, and further in view of Guzelbey (WO 2019/212439).
Regarding claim 9, Taylor as modified by Bova teaches the aircraft of claim 7, but Taylor does not teach two elongated booms attached to the wings, and wherein the rotors are attached at respective ends of the booms.  However, Guzelbey does teach two elongated booms attached to the wings, and wherein the rotors are attached at respective ends of the booms (4, and 12 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have two booms extending from the wings with rotors at the ends of the booms because Taylor and Guzelbey are both VTOL aircraft.  The motivation for having two booms extending from the wings with rotors at the ends of the booms is that it allows the rotors to be spaced from the wings which can help improve performance.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (PGPub #2015/0014475) as modified by Bova et al. (US #10,450,062) as applied to claim 1 above, and further in view of Iqbal et al. (PGPub #2021/0206487).
Regarding claim 10, Taylor as modified by Bova teaches the aircraft of claim 1, wherein the rotors include front rotors oriented upward (416, and 422 as seen in figure 7B) but does not explicitly teach having tractor propellers, and rear rotors oriented downward and having pusher propellers.
However, Iqbal does teach having tractor propellers (20 as seen in figure 1, and Abstract, lines 1-2), and rear rotors oriented downward (30 as seen in figure 1, and Abstract, lines 1-2) and having pusher propellers (30 as seen in figure 1, and Abstract, lines 1-2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the front rotors be tractor rotors and have the rear rotors be downward facing pusher rotors because Taylor and Iqbal are both VTOL aircraft.  The motivation for having the front rotors be tractor rotors and have the rear rotors be downward facing pusher rotors is that it helps to eliminate the chance of the two rotors interfering with each other. 
Claims 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (PGPub #2015/0014475) as modified by Bova et al. (US #10,450,062) as applied to claim 1 above, and further in view of Kiesewetter et al. (PGPub #2020/0164972).
Regarding claim 12, Taylor as modified by Bova teaches the aircraft of claim 1, but does not teach having an asymmetric propulsion configuration including variable- orientation front rotors and constrained-orientation rear rotors.  However, Kiesewetter does teach having an asymmetric propulsion configuration including variable- orientation front rotors (4a, and 4c as seen in figures 3, and 5, and Paragraph 95, lines 1-10) and constrained-orientation rear rotors (4b, and 4d as seen in figures 3, and 5, and Paragraph 95, lines 1-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have variable front rotors and constrained rear rotors because Taylor and Kiesewetter are both VTOL aircraft.  The motivation for having variable front rotors and constrained rear rotors is that it allows the system the ability to vector its thrust while also reducing the weight of the system.
Regarding claim 13, Taylor as modified by Bova teaches the aircraft of claim 1, but does not teach having an asymmetric propulsion configuration including variable- orientation front rotors and fixed-orientation rear rotors.  However, Kiesewetter does teach having an asymmetric propulsion configuration including variable- orientation front rotors (4a, and 4c as seen in figures 3, and 5, and Paragraph 95, lines 1-10) and fixed-orientation rear rotors (4b, and 4d as seen in figures 3, and 5, and Paragraph 95, lines 1-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have variable front rotors and fixed rear rotors because Taylor and Kiesewetter are both VTOL aircraft.  The motivation for having variable front rotors and fixed rear rotors is that it allows the system the ability to vector its thrust while also reducing the weight of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647